DETAILED ACTION
This is in response to communication filed on July 29, 2021.
Status of Claims
Claims 1, 3 – 5, 14, 15, 18 – 20, and 23 – 32 are pending, of which claims 1, 18, 19, 20, 23, and 24 are in independent form.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 28, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1, 3 – 5, 14, 15, 18 – 20, and 23 – 32 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims in this application is the inclusion of the specific details of a first data storage system sending a command with parameter information indicating a negotiated communication rate over a first link of a path, the first storage system sending a second command requesting a second storage system to return its negotiated communication rate for communication over a second link of the path, determining that the first path’s communication rate is greater than the second path’s communication rate and sending data from the first data storage system to the second storage system in accordance with the second path’s communication rate along with setting a configurable control parameter that controls the rate of data transmission, as . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patents 8539197 and 10938730 describe mirroring data between storage systems and data access rates of the storage systems.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184